188 F.2d 361
Cooley ELLIS, Appellant,v.R. H. NORRIS et al., Appellee.Cooley ELLIS, Appellant,v.L. C. MADISON, Appellee.
No. 11374.
United States Court of Appeals Sixth Circuit.
April 6, 1951.

Robert N. Gorman, Cincinnati, Ohio, for appellant.
J. David Francis, Bowling Green, Ky., for appellee.
Before HICKS, Chief Judge, and SIMMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
It is ordered that the appeals herein be and the same are docketed and dismissed, pursuant to motion of appellees.


2
It is further ordered that the motion of appellees for damages be and the same is denied.